DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/21 has been entered. 
Allowable Subject Matter
Claims 1, 3-5, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3-5 and 7-19, Hasegawa US 5749147 discloses device having a first and second elongated element rotating about a hinge in a scissor-like action having a first and second state, and a proximal facing cutting edge.  Hasegawa fails to disclose the proximal facing cutting edge being defined by a length, in the second state at least a substantial portion of the length of the cutting edge of the blade is exposed in a proximal facing direction outside of a perimeter of a blunt distal end of the first elongated element.
Regarding claim 20, the prior art fails to discloses in combination with the claim language, a method for creating a space beneath a skin graft, comprising cutting state comprising a proximal facing cutting edge being exposed in a proximal facing direction outside of the perimeter of the blunt distal end of the first elongated element by moving the proximal end of the first elongated element towards the proximal end of the second elongated element, the device transitioning between the first state and 
No combination of Hasegawa and prior art of record or prior art at large serves to rectify the deficiencies of Hasegawa in regard to the limitations of the claim.  Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771